ACCEPTED
                                                                                                    05-15-01286-CV
                                    05-15-01286-CV                                       FIFTH COURT OF APPEALS
                                                                                                    DALLAS, TEXAS
                                                                                              10/26/2015 5:47:27 PM
                                                                                                         LISA MATZ
                                                                                                             CLERK

                                    Cause No. DC-14-03547

                                                                              RECEIVED IN
                                                                        5th COURT OF APPEALS
                                                                             DALLAS, TEXAS
JGMS INVESTMENTS LLC                                §      IN   THE DISTRICT  COURT
                                                                        10/26/2015 5:47:27 PM
                                                    §                          LISA MATZ
       Plaintiff                                    §                            Clerk
                                                    §
Vs.                                                 §      DALLAS COUNTY, TEXAS
                                                    §
NANCY JEAN PETTERSON                                §
                                                    §
       Defendant                                    §      44th DISTRICT COURT




NANCY JEAN PETTERSON

       Vs

JGMS INVESTMENTS LLC and
EL COPPELL LLC



                                    NOTICE OF APPEAL



TO THE HONORABLE JUDGE OF SAID COURT:

COMES NOW NANCY PETTERSON, Defendant/Third Party Plaintiff, and files this her Notice

of Appeal of the final judgment, rendered on September 4, 2015, to the 5th Court of Appeals,

Dallas, Texas.

       Respectfully submitted,

                                            LAW OFFICES OF KENNETH S. HARTER

                                            /s/ Kenneth S. Harter
                                            Kenneth S. Harter
                                            State Bar ID 09155300
                                              1620 E. Beltline Rd.
                                              Carrollton, Tx. 75006
                                              (972) 242-8887
                                              FAX (972) 446-7976
                                              kenharter@tx.rr.com


                                  CERTIFICATE OF SERVICE

I certify that a true and correct copy of the foregoing was served on counsel via the Court’s e-

filing system on this the 21st day of October, 2015.



                                              /s/ Kenneth S. Harter
                                              Kenneth S. Harter




JGMS vs. Petterson - -Notice of Appeal                                                  pg. 2